Citation Nr: 1107417	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-36 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for irritable 
bowel syndrome.

2.  Entitlement to an initial compensable rating for myofacial 
pain syndrome (claimed as TMJ).

3.  Entitlement to service connection for a right shoulder 
disability manifested by labral tear and strain, status post 
arthroscopic slap repair.

4.  Entitlement to service connection for chondromalacia patella 
of the right knee.

5.  Entitlement to service connection for a cervical vertebra 
sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the RO in 
Phoenix, Arizona, which continued initial noncompensable ratings 
for irritable bowel syndrome and myofascial pain syndrome, and 
continued the previous denials of service connection for right 
knee sprain, right shoulder labral tear and strain and cervical 
vertebra sprain.

In February 2010, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.  
 
The Board has recharacterized the right shoulder and right knee 
issues as set forth on the title page of this decision to more 
accurately represent the Veteran's claims.

The issues of higher initial rating for irritable bowel syndrome, 
higher initial rating for myofacial pain syndrome, service 
connection for a right knee disability and service connection for 
cervical vertebral sprain are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the evidence is 
at least in equipoise that his right shoulder disability 
manifested by labral tear and strain, status post arthroscopic 
slap repair, is related to active military service.


CONCLUSION OF LAW

The Veteran's right shoulder disability manifested by labral tear 
and strain, status post arthroscopic slap repair, was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim of service connection for a 
right shoulder disability, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  In this case, the Board is granting in 
full the benefit sought on appeal.  As there is no indication 
that any failure on the part of VA to provide additional notice 
or assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

II. Service Connection

The Veteran contends that he has a right shoulder disability as a 
result of active service.  For the reasons that follow, the Board 
concludes that service connection is warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there generally must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran's service treatment records reflect that he sought 
treatment for the right shoulder in February 2007.  He reported 
that he had suffered a direct blow to the right shoulder while 
loading a missile about a month ago.  X-rays of the right 
shoulder demonstrated distal superior right clavicular linear 
sclerosis without acute fracture or dislocation; the right 
glenohumeral joint was intact radiographically.  Shortly 
thereafter, a right shoulder arthrogram showed no evidence 
suggestive of a rotator cuff tear.  An MRI of the right shoulder, 
pre- and post-arthrogram, revealed a superior labral anterior 
tear, prominent changes in the AC joint with hypertrophy and 
signal alteration, and mild distal supraspinatus tendinosis.  In 
light of foregoing, the Board fully acknowledges that the Veteran 
incurred a right shoulder injury in service.  The inquiry that 
follows is whether there is medical evidence of a current 
disability.  

The Veteran was afforded a VA general medical examination in May 
2007.  He was diagnosed with right shoulder labral tear and 
strain.  An X-ray study of the right shoulder was essentially 
negative.  

A private treatment report from Dr. Tolson reflects that the 
Veteran presented in September 2007 complaining of right shoulder 
pain for over a year.  

The Veteran subsequently began undergoing physical therapy at VA 
for right shoulder pain.  In April 2008, it was noted that the 
Veteran was not progressing well with physical therapy and that 
he continued to have symptoms suspicious of labral and meniscal 
pathology.  Physical therapy was put on hold pending an 
orthopedic consultation.  At a July 2008 orthopedic consultation, 
the Veteran reported that his chronic right shoulder pain was 
worsening.  X-rays of the right shoulder showed no definite bony 
or joint abnormality.  The Veteran underwent right shoulder 
arthroscopy and slap repair in September 2008.  In December 2008, 
it was noted that X-rays showed excellent positioning of the 
anchors.  However, the Veteran now had impingement syndrome 
secondary to exuberant scar healing of the anterior lateral 
portal site.  The plan was to have the Veteran undergo 
arthroscopic subacromial decompression (SAD).  

The Veteran was afforded a VA examination in December 2008 to 
assess the current nature of his right shoulder disability.  The 
examiner noted that the Veteran had recently undergone a surgical 
procedure for repair of a labral tear in the right shoulder.  It 
was also noted that the Veteran now required another operation on 
the right shoulder in the form of a shoulder decompression, which 
was being scheduled for the very near future.  The examiner 
recommended that the Veteran be seen for a final shoulder 
evaluation at least six months after the time of the next 
operative procedure to determine the permanent residual 
disability.  In June 2009, the examiner was asked to review the 
claims file and provide an addendum opinion.  The examiner 
indicated stated that it was difficult to provide a permanent 
final diagnosis or comment on residual incapacitation concerning 
the Veteran's right shoulder, given that he was recovering from 
shoulder surgery and scheduled to undergo further surgery in the 
future.  

Based on the evidence as summarized above, the Board concludes 
that the Veteran does indeed have a current disability of the 
right shoulder.  

Turning to the question of whether there is a nexus between the 
Veteran's current disability and service, the Board finds that 
the evidence is at least in equipoise in showing a relationship 
between his current right shoulder disability and his right 
shoulder injury in service.  The evidence shows that the Veteran 
underwent surgery for right shoulder arthroscopy and SLAP repair 
just 19 months after suffering a superior labral anterior tear in 
service.  The Board notes, significantly, that the evidence of 
record shows that the Veteran has been treated continuously for 
right shoulder pain since in-service injury and that the purpose 
of the right shoulder surgery was to remedy the very same 
condition that had been diagnosed in service.  There is no 
indication that the Veteran's right shoulder problem ever 
completely resolved at any time since the injury.  Taking into 
account all of the relevant evidence of record, the Board 
therefore finds that the Veteran's current right shoulder 
disability did have its onset in service.  

As such, the Board concludes that the evidence is at least evenly 
balanced as to whether the Veteran's right shoulder disability 
manifested by labral tear and strain, status post arthroscopic 
slap repair, is related to active service, and therefore, service 
connection is warranted.  The benefit-of-the-doubt rule has been 
applied in reaching this decision.  See 38 U.S.C.A. § 5107(b) 
(West 2002); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert, supra.


ORDER

Service connection for a right shoulder disability manifested by 
labral tear and strain, status post arthroscopic slap repair, is 
granted.


REMAND

After a thorough review of the claims file, the Board finds that 
the record is not sufficiently developed to ensure an informed 
decision on the remaining issues.  

a. Irritable Bowel Syndrome and Myofacial Pain Syndrome
The Veteran is seeking initial compensable ratings for irritable 
bowel syndrome and myofascial pain syndrome.  The Veteran was 
afforded a VA examination in December 2008 for evaluation of his 
irritable bowel syndrome.  At the examination, the Veteran 
reported a history of sharp abdominal pain, as well as a history 
of nausea that occurred less than once a week.  He denied a 
history of vomiting, constipation and diarrhea.  On physical 
examination, there were no signs of significant weight loss or 
malnutrition, no signs of anemia, no fistula, no abdominal mass, 
and no abdominal tenderness.  The Veteran was afforded VA 
examinations in May 2007 and December 2008 for evaluation of his 
myofascial pain syndrome.  Physical examination was negative for 
any findings of limitation of motion at the temporomandibular 
articulation.   

At the February 2010 Travel Board hearing, the Veteran testified 
as to his irritable bowel syndrome that, in addition to the 
abdominal pain, he was now experiencing diarrhea on a daily 
basis, as frequently as four times a day.  He indicated that the 
diarrhea, which would result in accidents, not only caused him 
much embarrassment but also presented problems at work.  As to 
his myofascial pain syndrome, the Veteran testified that his pain 
had worsened since the December 2008 examination and that there 
was limited range of motion and locking.  He also explained that 
the symptoms now affected the right side as well as the left 
side.  In addition, the Veteran submitted private medical 
evidence dated in November 2009 reflecting findings of a 
clicking/grating sound in the TMJ, pain/soreness in the TMJ, and 
palpation pain over the TMJ or masseter muscles.  The Veteran was 
noted as having left and right temporomandibular disorder 
symptoms and referred to a specialist for further evaluation and 
treatment.  

The Board observes that aforementioned evidence at the very least 
indicates an increase in the severity of the Veteran's service-
connected disabilities.  In this regard, while the December 2008 
examinations do not appear to be "dated," there is some 
indication in the record that the Veteran's irritable bowel 
syndrome and myofascial pain syndrome may have gotten worse since 
each of the respective examinations.  See 38 C.F.R. § 3.327(a) 
(2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted).  
Accordingly, these issues must be remanded in order to schedule 
the Veteran for new examinations to assess the current severity 
of his service-connected disabilities.  Furthermore, as the 
evidence indicates that the Veteran was referred to a specialist, 
T. Zucuskie, D.D.S., M.S. for evaluation and treatment of his 
myofascial pain syndrome, the AOJ should make an effort to 
records of such treatment.  

	b. Right Knee

As to the issue of service connection for a right knee 
disability, the Veteran's service treatment records reflect that 
he sought treatment for the right knee in October 2004.  He 
complained of right knee pain for the past two weeks that was 
worsening.  Physical examination revealed crepitus over the 
patellar tendon.  The diagnosis was tendonitis of the patellar 
tendon.  On follow up evaluation a couple weeks later, it was 
noted that the conditions were still present.  X-rays of the 
right knee were negative for fracture or chondrocalcinosis, but 
suggestive of moderate knee effusion; there was no gross 
degenerative joint disease.  In November 2004, the Veteran was 
referred for physical therapy to further assess and evaluate the 
right knee injury and to develop a treatment plan.  

The Veteran's right knee was evaluated at the May 2007 general 
medical examination.  X-rays were normal.  The diagnosis was 
right knee sprain.  A private treatment report from Dr. Tolson 
reflects that the Veteran presented in September 2007 complaining 
of right knee pain for over a year.  A March 2008 MRI of the 
right knee showed no definite evidence of ligamentous or meniscal 
injuries or tears and no evidence of acute osseous abnormality.  
At VA orthopedic consultation in June 2008, the Veteran reported 
having ongoing right knee pain since 2004.  On physical 
examination, there was positive tenderness to palpation to the 
anterior/lateral joint line of the knee, some tenderness to 
palpation to the lateral patellar border, and a positive 
McMurrays and Flick test of the lateral aspect of the knee.  The 
assessment was a medial meniscus tear of the right knee.  A July 
2008 MRI of the right knee demonstrated early chondromalacia with 
normal ligaments and menisci.  

The Veteran's right knee was further evaluated at the December 
2008 VA examination.  The claims file was not available for 
review.  Following a physical examination, the final diagnosis 
was early chondromalacia of the right knee, allegedly having its 
onset following a twisting injury four years ago.  In June 2009, 
the examiner was asked to review the claims file and provide an 
addendum opinion.  Based on his review of the claims file, the 
examiner was not able to find any orthopedic problems other than 
what was mentioned in the Veteran's VA treatment records.  The 
examiner stated that the case for service connection for the knee 
was by the Veteran's history alone, as the examiner did not 
really find any comments medically prior to the Veteran's 
treatment at VA.  

Based on the foregoing, the Board finds the December 2008 
examination and June 2009 addendum to be inadequate upon which to 
base a decision on the right knee issue.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  Service treatment records 
clearly demonstrate that the Veteran was treated for right knee 
pain in service; however, the examiner did not find there to be 
any evidence of orthopedic problems in service.  The record 
reflects that certain service treatment records, which included 
records of the Veteran's treatment for right knee pain, were 
previously missing from the claims file.  See, e.g., Deferred 
Rating Decision, April 2007; VA memorandum, October 2007.  It 
appears that such previously-missing records might not have been 
reviewed at the time of the June 2009 addendum.  On remand, the 
Veteran should be scheduled for a new examination to address the 
etiology of his right knee disability based on a review of the 
claims file to include the Veteran's complete service treatment 
records.  

      c. Cervical Spine

The Veteran contends that he struck the left side of his neck on 
the fin of a missile in service.  See VA general medical 
examination report, May 2007; VA neuropsychology consultation 
report, January 2008.  He reports that he saw a physician but 
that no medication was given and no X-ray was taken.  Service 
treatment records do not reflect any treatment for a neck injury.  
At the May 2007 general medical examination, the Veteran was 
diagnosed with cervical vertebral sprain.  VA treatment records 
show that the Veteran was referred for a neuropsychology 
consultation in January 2008 after having a positive TBI screen.  
The Veteran has not been afforded a VA examination to assess the 
etiology of his cervical vertebral sprain, and there is no 
medical opinion to this effect in the claims file.  In light of 
the Veteran's positive TBI screen, which seem to support his 
credible lay statements of having incurred a neck/head injury in 
service, the Board finds that a VA examination is warranted on 
this issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, as this case is being remanded for other matters, the 
AOJ should also ensure that all outstanding medical records 
relevant to the Veteran's claims are obtained and associated with 
the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to 
identify and authorize the release of any 
and all outstanding records of private 
medical treatment for his irritable bowel 
syndrome, myofascial pain syndrome, right 
knee and cervical spine.  The AOJ should 
make an effort to obtain all records for 
which adequate identification and 
authorization is received.  The AOJ should 
also obtain any outstanding VA medical 
records for treatment related to his 
irritable bowel syndrome, myofascial pain 
syndrome, right knee and cervical spine.  
All efforts to obtain these records should 
be documented in the claims file.

2.  Thereafter, the AOJ should schedule 
the Veteran for appropriate medical 
examinations to determine the current 
severity of his service-connected 
irritable bowel syndrome and myofascial 
pain syndrome.  The claims file must be 
made available to the examiner and the 
examiner must note in the examination 
report that the file was reviewed.  Any 
appropriate testing should be conducted, 
and the results reviewed, prior to the 
final opinion.  The examiner should 
describe all findings in detail and 
explain the rationale for any conclusions 
reached.  

3.  The AOJ should also schedule the 
Veteran for appropriate VA examination(s) 
to assess the current nature and etiology 
of his right knee disability and cervical 
spine disability.  The claims file must be 
made available to the examiner and the 
examiner must note in the examination 
report that the file was reviewed.  Any 
appropriate testing should be conducted, 
and the results reviewed, prior to the 
final opinion.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to: (1) whether the Veteran's 
right knee chondromalacia patella or any 
other currently diagnosed disorder of the 
right knee is at least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) etiologically related to his 
active military service, to include his in-
service treatment for right knee pain, or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability); and (2) whether his cervical 
vertebra sprain or any other currently-
diagnosed neck disorder is at least as 
likely as not etiologically related to his 
active military service, to include his 
claimed neck/head trauma, or whether such a 
relationship is unlikely.  

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  If the examiner is unable to form 
an opinion without resorting to 
speculation, the examiner should so state 
and provide the reasons why an opinion 
would require speculation.  

5.  After completing the aforementioned 
actions, reviewing the additional evidence 
received since the issuance of the July 
2009 SOC, and conducting any other 
development that may be indicated, the AOJ 
should readjudicate the claims.  If the 
benefits sought on appeal are not granted, 
the Veteran and his representative should 
be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.








The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


